Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. James Shay on 01/13/2021.
The application has been amended as follows: 
Claim1.	(Currently amended)   A method of treating glaucoma in a human eye, the method comprising:
inserting a cannula through a cornea of the eye into an anterior chamber of the eye;
placing a distal opening of the cannula in communication with Schlemm’s canal of the eye;
moving an ocular implant out of the cannula through the opening and into Schlemm’s canal, the ocular implant comprising a central channel, a central channel opening and first and second landing surfaces on first and second sides of the implant, respectively, the first and second sides being unequal in height, the first and second landing surfaces being disposed on opposite sides of the central channel and the 
engaging a scleral wall of Schlemm’s canal with the first and second landing surfaces such that reaction forces on the first and second landing surfaces from engagement with the scleral wall as the ocular implant is moving out of the cannula and into Schlemm’s canal are substantially equal.
Claim 5.	(Currently amended)   The method of claim 1 wherein the first landing surface is disposed on a first strut of the ocular implant on the first side and the second landing surface is disposed on a second strut on the second side of the ocular implant.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Wardle et al (US 2011/0009958), Frion et al (US 2009/0132040), and Schieber et al (US 2009/0082860).
None of the above references teach or reasonably disclose an ocular implant with first and second landing surfaces on first and second sides of the implant, where the first and second sides are unequal in height. The ocular implants disclosed in the above references all teach symmetrical ocular implants where both the first and second sides are equal in height. There is no motivation found within the references or other prior art to suggest modifying the heights of the first and second sides to be unequal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA R ARBLE/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781